     Case 2:20-cv-00407-JAM-CKD Document 22 Filed 07/20/20 Page 1 of 2

1

2

3

4

5

6                         UNITED STATES DISTRICT COURT

7                        EASTERN DISTRICT OF CALIFORNIA

8

9    AMANDA SUTTON,                        No.    2:20-cv-00407-JAM-CKD
10                   Plaintiff,
11         v.                              ORDER TO SHOW CAUSE RE MOTION TO
                                           REMAND
12   FORD MOTOR COMPANY; and DOES
     1 through 50, inclusive,
13
                     Defendant.
14

15        On January 7, 2020, Amanda Sutton (“Plaintiff”) filed a

16   complaint in Sacramento County Superior Court against Ford Motor

17   Company (“Ford” or “Defendant”), alleging breach of warranty

18   claims for selling a defective vehicle.         Not. of Removal, Exh. B,

19   ECF No. 1-4, Compl.     Defendant then removed the suit to this

20   Court.     Not. of Removal, ECF No. 1.      At issue is Plaintiff’s

21   joint motion to remand this case back to state court and for

22   leave to amend her complaint.      Mot., ECF No. 14-1.        Plaintiff

23   seeks to add Defendant Ron Du Pratt and argues that the case

24   should be remanded because Defendant has not met its burden

25   establishing the amount in controversy requirement and because

26   adding Defendant Ron Du Pratt would divest the Court of diversity

27   jurisdiction as a non-diverse Defendant.         Mot. at 1.

28        Two weeks after Plaintiff’s Motion for Remand was filed and
                                           1
     Case 2:20-cv-00407-JAM-CKD Document 22 Filed 07/20/20 Page 2 of 2

1    calendared for July 14, 2020, the United States Judicial Panel on

2    Multidistrict Litigation (“the Panel”) issued a Conditional

3    Transfer Order (“CTO”), with a stay transmittal of seven days,

4    assigning this case to the Central District of California.          See

5    CTO-48, ECF No. 18.      Plaintiff did not timely oppose the proposed

6    transfer, so the Panel lifted the stay on May 26, 2020 and

7    transferred this action.      Order Reinstating Stay, ECF No. 20.

8    Two days later, Plaintiff filed a motion to reinstate the CTO

9    stay blaming an unforeseen technical issue for her inability to

10   file a timely notice of opposition to the CTO.         Id.   The Panel

11   was persuaded by Plaintiff’s circumstance and reinstated the stay

12   of its CTO.    Id.

13        When a notice of opposition to conditional transfer order is

14   filed, the transferee court “retains jurisdiction to decide [a

15   pending motion to remand].”      Fu’s Garden Restaurant v. Archer-

16   Daniels-Midland Company, 2000 WL 635440, *1 (N.D. Cal. 2000); see

17   also JPML Rule 1.5.      This Court therefore issued a minute order

18   on July 9, 2020, ordering Plaintiff’s motion to remand to be

19   submitted.    ECF No. 21.    However, Defendant did not timely file

20   an opposition to the motion.
21        The Court hereby ORDERS Defendant to show cause in writing

22   why the Court should not grant the Motion to Remand since an

23   opposition was not filed in a timely manner.         Defendant shall

24   respond by Friday, July 24.

25        IT IS SO ORDERED.

26   Dated:   July 20, 2020
27

28
                                           2
